Citation Nr: 1414211	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  09-36 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide and/or chemical exposure.  

2.  Entitlement to service connection for sleep apnea, to include as secondary to herbicide and/or chemical exposure.  

3.  Entitlement to service connection for numbness of the left foot, to include as secondary to herbicide and/or chemical exposure.  

4.  Entitlement to service connection for hypertension, to include as secondary to herbicide and/or chemical exposure.  

5.  Entitlement to service connection for acid reflux, to include as secondary to herbicide and/or chemical exposure.  

6.  Entitlement to a compensable initial evaluation (rating) for multiple linear scars of fingers one through four bilaterally, as residuals of a chemical spill.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1965 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and June 2008 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  

In October 2009, the Veteran and his spouse testified at the RO before a Decision Review Officer.  A written transcript of this hearing has been associated with the claims file.  

In May 2006, the Veteran completed a VA Form 21-22, Appointment of a Veterans Service Organization as Claimant's Representative, in favor of The American Legion (AL).  In March 2011, a memorandum and additional documents were received from the Disabled American Veterans (DAV).  In this memorandum, a DAV representative stated a VA Form 21-22 in favor of DAV was being submitted for the Veteran.  Such a completed and signed form is not of record within the physical claims folder or the virtual record, however, and thus the Board may not recognize DAV as the Veteran's representative.  If the Veteran wishes to appoint a new representative, he may sign and submit a new VA Form 21-22 electing such a change.  At present, AL is recognized as his current representative.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for multiple disabilities, and a compensable initial rating for chemical spill scars of the bilateral fingers.  At his October 2009 personal hearing before a Decision Review Officer, the Veteran's spouse indicated that the Veteran went to the VA in 1999 but the Veteran stated that he first began seeking VA medical treatment longer than that.  He also submitted a copy of a January 1999 VA clinical record, thereby confirming a history of VA medical treatment in the 1990's.  Review of the claims file, however, indicates the RO has only obtained VA treatment records from 2007-09; thus, remand is required to obtain any additional VA treatment records.  

Next, regarding the claim for a compensable initial rating, the Veteran has alleged his most recent VA examination of his scars, dated in June 2008, was inadequate.  As this examination is nearly 6 years old, a more contemporaneous examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA outpatient clinic in Spartanburg, South Carolina, or any other VA medical facility at which the Veteran has received medical treatment, and request any medical records not already obtained.  Such request should include any records dating to the 1999 or earlier, per the Veteran's testimony.  Any negative reply must be documented for the record.  

2.  Schedule the Veteran for a VA dermatological examination to determine the current impairment resulting from scarring of the fingers of both hands.  The claims files must be made available to and reviewed by the examiner.  

The examination report should include a discussion of the Veteran's dermatological history and symptoms.  The examination report should outline the severity of his scarring in terms conforming to the applicable rating criteria.  The examiner should also identify any underlying disability of the fingers of either hand resulting from the initial in-service injury, to include an arthritis or other impairment of the fingers.  For any disability of the hands observed, the examiner should state whether such a disability is the result of the service-connected disability.  The examiner should provide the rationale for all opinions expressed.

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims of service connection for diabetes, numbness of the left lower extremity, sleep apnea, acid reflux, and hypertension, and for a compensable initial rating for scarring of the fingers bilaterally in light of any additional evidence added to the record.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

